COMMENTS
	This allowance is in response to the Request for Continued Examination (approved and entered) and the amendment filed August 12, 2021, by which claim 28 was added. 
It is noted that in the Request for Continued Examination, a “Suspension of action” for a period of 3 months was requested, and granted on October 5, 2021. The time period of 3 months, which cannot be exceeded, expired on November 12, 2021.

REASONS FOR ALLOWANCE
	The Prior Art of record fails to show, suggest, or provide rationale for 
the claimed combinations of claims 1 and 10 (as amended in the claims on June 3, 2020), claim 21 (as added on September 18, 2020), claim 24 (as added on January 13, 2021), and claim 28 (as added on August 12, 2021), and specifically “the upper cable tray coupled to and mounted on an upper support of the skeletal assembly” (as set forth in original claim 7, which was deemed to be allowable in the Office action, mailed May 4, 2020), and 
“a second cable tray mounted to the first support member”, as in the claimed combination of the apparatus claim 18 (as amended on June 3, 2020) and the method claim 26 (as added on April 28, 2021).

The closest Prior Art references are deemed to be U.S. Patent Nos. 9,431,798 and 9,750,126, used together in a Section 103 rejection (in the Office action mailed May 4, 2020, i.e., it is noted that U.S. Patent No. 9,431,798 was incorrectly listed as U.S. Patent No. 9,432,798 in this action) to reject the original claims (i.e. claims 1-6, 8, 9, 10-17, and 18-20). 
With respect to (a), the combination of U.S. Patent Nos. 9,431,798 and 9,750,126, used together in the Section 103 rejection, fail to show the “the upper cable tray coupled to and mounted on an upper support of the skeletal assembly”, since the upper and lower trays taught by U.S. Patent No. 9,750,126 are attached together, and not to “an upper support” as claimed.
With respect to (b), the second cable tray (i.e., the “upper cable tray” in (b)) in U.S. Patent No. 9,750,126 is not attached to the first support member (i.e., “the upper support” in (a)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 


/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




November 22, 2021